Exhibit 10.37

 

CARROLS HOLDINGS CORPORATION

1st AMENDED AND RESTATED 1998 POLLO TROPICAL LONG-TERM INCENTIVE PLAN

 

INTRODUCTION

 

Carrols Holdings Corporation (the “Company”) previously implemented the Carrols
Holdings Corporation 1998 Pollo Tropical Long-Term Incentive Plan (the “Prior
Plan”) pursuant to which Incentive Stock Options have been granted to employees
of the Company. The Company has made certain changes to the Prior Plan and set
forth below is the 1st Amended and Restated 1998 Pollo Tropical Long-Term
Incentive Plan (the “Plan”).

 

1. Purpose

 

The purpose of this Plan is to further the growth and general prosperity of
Company by providing long-term incentives to officers and employees of the
Company and any Subsidiaries of the Company. The Company intends that the Plan
will help attract, retain and motivate officers and key employees of high
caliber and good potential and promote the alignment of the Participants’
interests with that of the Company’s shareholders.

 

2. Definitions

 

As used in the Plan, the following words shall have the following meanings:

 

“Affiliate” of a Person other than an individual means any other Person,
directly or indirectly controlling, controlled by or under common control with
such Person or, with respect to any partnership, any partner thereof.

 

“Award” means an award made to a Participant pursuant to the Plan and described
in Paragraph 6, including, without limitation, an award of an Incentive Stock
Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Performance Units, Performance Shares, or Other Stock-Based Awards or any
combination of the foregoing.

 

“Award Agreement” means an agreement between the Company and a Participant that
sets forth the terms, conditions and limitations applicable to an Award.

 

“Board” means the Board of Directors of the Company as constituted from time to
time.

 

“Cause” has the meaning determined by the Committee and set forth in the
applicable Participant’s Award Agreement.

 

As used in the Plan, the following words shall have the following meanings:

 

“Carrols Stock” means Carrols stock, par value $.01 per share, of the Company,
which is a series of common stock of the Company.

 

“Certificate of Amendment” means the Certificate of Amendment to the Restated
Certificate of Incorporation of the Company, filed with the Secretary of State
of the State of Delaware.

 

“Change of Control” means:



--------------------------------------------------------------------------------

  (a) The acquisition (other than from the Company) by any person, entity or
“group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act,
excluding for this purpose any employee benefit plan of the Company or its
subsidiaries which acquires beneficial ownership of voting securities of the
Company, of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act), of more than 50% of either the Company’s then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors; or

 

  (b)(1) Individuals who are elected as members of the Board of Directors of the
Company (the “Incumbent Board”) pursuant to the terms of the Stockholders
Agreement executed in connection with the Stock Purchase Agreement thereto (the
“Stockholders Agreement”) cease for any reason to constitute at least a majority
of the Board; provided that any person becoming a director on or after the
effective date of the Stockholders Agreement whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) shall be for purposes of the
Plan, considered as though such person were a member of the Incumbent Board; or

 

  (b)(2) Notwithstanding the foregoing, Paragraph (b)(1) above shall not apply
to any change in the Incumbent Board during the period in which the Stockholders
Agreement is in effect and a majority of the Board of the Company is designated
or otherwise appointed to serve on the Board under the provisions of such
Stockholders Agreement; or

 

  (c) Approval and consummation of a reorganization, merger, or consolidation,
in each case, with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than 50% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company’s then outstanding voting securities, or a
liquidation or dissolution of the Company or a Sale of Company or a Sale of the
Pollo Tropical Group; or

 

  (d) The Company ceases to own at least 50 percent of the Carrols Corporation.

 

  (e) A Change of Control shall not be deemed to have occurred as a result of
any purchase or acquisition of shares of capital stock in the Company by Madison
Dearborn Capital Partners, L.P. and its affiliates, Madison Dearborn Capital
Partners II, L.P. and its affiliates, Atlantic Restaurants, Inc. and its
affiliates, or any combination thereof.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the Compensation Committee of the Board or, if no Committee
shall have been appointed, the full Board.

 

2



--------------------------------------------------------------------------------

“Employee” means any officer or other employee of the Company or any Subsidiary.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Fair Market Value” as of any date:

 

  (a) of Stock shall be deemed to equal: (i) if the Stock is publicly traded,
the average of the last reported sales prices of such Stock for ten (10)
consecutive trading days as officially reported on the principal trading market
on which the Stock is traded ending on the second trading day prior to the date
of determination; or (ii) if the Stock is not publicly traded, the value of a
Share as determined in good faith by the Committee or the Board of the Company
on the advice of its independent auditors; or

 

  (b) of assets other than Stock shall equal such value as determined by the
Committee in its sole discretion.

 

“Immediate Family” means an individual’s spouse and descendants (whether natural
or adopted) and any trust or partnership solely for the benefit of the
individual and/or the individual’s spouse and/or descendants.

 

“Incentive Stock Option” means an option intended to be and designated as an
incentive stock option meeting the requirements of Section 422 of the Code.

 

“Independent Third Party” means any Person who, immediately prior to a
contemplated transaction, does not own in exces“Fair Market Value” as of any
date: s of 5% of the Carrols Stock on a fully-diluted basis (a “5% Owner”); who
is not controlling, controlled by or under control with any such 5% Owner and
who is not the spouse or descendent (by birth or adoption) of any such 5% Owner
or a trust for the benefit of such 5% Owner and/or such other Persons.

 

“Nonqualified Stock Option” means an option that is not intended to be nor
designated as an Incentive Stock Option.

 

“Other Stock-Based Awards” means any Award other than a Stock Option, Stock
Appreciation Right, Restricted Stock, Performance Unit or Performance Share that
is valued by reference to or otherwise based upon the Stock.

 

“Participant” means an Employee who, as of any date, has been granted one or
more Awards under the Plan which are still outstanding (i.e., have not been
exercised, forfeited or terminated).

 

“Performance Goals” means, with respect to any Performance Period, performance
goals based on any of the following criteria and established by the Committee
prior to the beginning of such Performance Period or performance goals based on
any of the following criteria and established by the Committee after the
beginning of such Performance Period that meet the requirements to be considered
pre-established performance goals under Section 162(m) of the Code: earnings or
earnings growth; return on equity, assets or investment; revenues; expenses;
stock price; market share; charge-offs; or reductions in non-performing assets
or such other performance indicators as determined by the Committee in its sole
discretion. Such Performance Goals may be particular to an Employee or the
division, department, branch, line of business, Subsidiary or other unit in
which the Employee works, or may be based on the performance of the Company
generally.

 

3



--------------------------------------------------------------------------------

“Performance Period” means (when and if applicable) the period of time
designated by the Committee during which Performance Goals will be measured in
connection with an Award.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Pollo Tropical Group” has the meaning set forth in the Certificate of
Amendment.

 

“Plan” means this Carrols Holdings Corporation 1st Amended and Restated 1998
Pollo Tropical Long-Term Incentive Plan, as amended from time to time.

 

“Qualified Public Offering” means the sale in an underwritten public offering
registered under the Securities Act of 1933 of shares of Carrols Stock resulting
in aggregate gross proceeds to the Company of at least $50 million and a price
per share of not less than $108.2353 (as such amount is equitably adjusted for
subsequent stock splits, stock dividends and recapitalizations).

 

“Sale of the Company” means the sale of the Company to an Independent Third
Party or affiliate group of Independent Third Parties pursuant to which such
party or parties acquire (a) capital stock of the Company possessing the voting
power to elect a majority of the Company’s Board (whether by merger,
consolidation or sale or transfer of the Company’s capital stock) or (b) all or
substantially all of the Company’s assets determined on a consolidated basis.

 

“Sale of the Pollo Tropical Group” means the sale by the Company of the Pollo
Tropical Group to an Independent Third Party or affiliate group of Independent
Third Parties pursuant to which such party or parties acquire (a) all or
substantially all of the assets of the Pollo Tropical Group determined on a
consolidated basis or (b) in the event all of the assets and liabilities of the
Pollo Tropical Group are held directly or indirectly by a Subsidiary, capital
stock of the Subsidiary possessing the voting power to elect a majority of the
Subsidiary’s Board (whether by merger, consolidation or sale or transfer of the
Subsidiary’s capital stock).

 

“Stock” or “Share” means the series of common stock, par value $.01 per share,
of the Company that has been designated as Pollo Tropical Stock under the
Certificate of Amendment, which may be authorized but unissued or issued and
reacquired.

 

“Stock Options” means the collective reference to Incentive Stock Options and
Nonqualified Stock Options.

 

“Subsidiary” means any corporation, other than the Company, in which the Company
has at least a fifty percent beneficial ownership interest.

 

3. Administration

 

  (a) The Plan shall be administered by the Committee. None of the members of
the Committee shall be eligible to receive Awards under the Plan. Members of the
Committee shall be intended to qualify to administer and make Awards under the
Plan for purposes of Section 162(m) of the Code and Rule 16b-3 (and any other
applicable rule) promulgated under Section 16(b) of the Exchange Act. The
Committee may adopt its own rules or procedures, and the action of a majority of

 

 

4



--------------------------------------------------------------------------------

the Committee, taken at a meeting or taken without a meeting by a writing signed
by such majority, shall constitute action by the Committee. The Committee shall
have the power and authority to administer, construe and interpret the Plan, to
make rules for carrying it out and to make changes in such rules. Any such
interpretations, rules, and administration shall be consistent with the basic
purposes of the Plan.

 

  (b) The Committee may delegate to the Chief Executive Officer and to other
senior officers of the Company its duties under the Plan subject to such
conditions and limitations as the Committee shall prescribe; provided, however,
that only the Committee may designate and make Awards to Participants who are
subject to Section 16 of the Exchange Act and Section 162(m) of the Code.

 

  (c) The Committee may employ attorneys, consultants, accountants, appraisers,
brokers or other persons. The Committee, the Company, and the officers and
directors of the Company shall be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon all Participants, the Company and all other interested persons. No member
of the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Awards made under
the Plan, and all members of the Committee shall be fully protected by the
Company with respect to any such action, determination or interpretation.

 

4. Eligibility

 

The Committee, in its discretion, may grant Awards to any Employee, subject to
the provisions of the Plan. No Employee shall be entitled as a matter of right
to receive an Award, nor shall the grant of an Award entitle an Employee to
receive any future Award.

 

5. Award Agreement

 

The terms, conditions and limitations of each Award under the Plan shall be
determined by the Committee subject to the limitations provided for in Paragraph
7 below, and shall be set forth in an Award Agreement, in a form approved by the
Committee, consistent, however, with the terms of the Plan; provided, however,
that such Award Agreement shall contain provisions dealing with the treatment of
Awards in the event of the termination, death or disability of a Participant.

 

6. Awards

 

As the Committee may determine, the following types of Awards may be granted
under the Plan to eligible Employees, either alone, in combination or on an
alternative basis:

 

  (a) Incentive Stock Options: These are options within the meaning of Section
422 of the Code to purchase Stock. In addition to other restrictions contained
in the Plan, an option granted under this Paragraph 6(a), (i) may not be
exercised more than 10 years after the date it is granted, (ii) may not have an
option exercise price less

 

5



--------------------------------------------------------------------------------

than the Fair Market Value of the Stock on the date the option is granted, (iii)
must otherwise comply with the requirements of Section 422 of the Code, and (iv)
must be designated as an “Incentive Stock Option” by the Committee. To the
extent the aggregate Fair Market Value (determined as of the time the Incentive
Stock Option is granted) of the Stock with respect to which Incentive Stock
Options become exercisable for the first time by a Participant during any
calendar year under all plans of the Company or any Subsidiary exceeds ONE
HUNDRED THOUSAND DOLLARS ($100,000), such options shall be treated as
Nonqualified Stock Options.

 

  (b) Nonqualified Stock Options: These are options to purchase Stock which are
not intended to be and are not designated by the Committee as “Incentive Stock
Options.” At the time of the Award, the Committee shall determine, and shall
have included in the Award Agreement or other Plan rules, the option exercise
period, the option exercise price, and such other conditions or restrictions as
may be appropriate. In addition to the other restrictions contained in the Plan,
an option granted under this Paragraph 6(b), (i) may not be exercised more than
10 years after the date it is granted, and (ii) may not have an option exercise
price less than 100% of the Fair Market Value of Stock on the date the option is
granted.

 

Payment of the option exercise price for Stock Options granted pursuant to
Paragraphs 6(a) and 6(b) shall be made (i) in cash, (ii) by delivering shares of
Stock already owned by the Participant which shares of stock shall have been
owned by the Participant for at least six months prior to the date of such
payment, or (iii) by delivering a promissory note to the Company that is either
(A) unsecured and fully recourse against the Participant or (B) nonrecourse with
respect to payment of the principal amount thereof, recourse with respect to
payment of interest thereon, and secured by the Stock being purchased by such
exercise and by other assets having a Fair Market Value equal to not less than
forty (40%) percent of the exercise price per share (a “Nonrecourse Note”) and,
in either event, such note shall mature on the earlier of (x) the expiration
date of such Stock Option or (y) the fifth anniversary date and shall bear
interest, payable quarterly, at the Federal mid-term rate provided under Section
1274(d) of the Code or (iv) by a combination of any of the foregoing, in
accordance with the terms of the Plan, the Award Agreement, and any other
applicable guidelines of the Committee. The terms of the Note shall provide
that: (i) any dividends received on Stock securing a Note shall be applied
toward payment of the principal and accrued interest of the Note; and (ii) the
Note shall become immediately due and payable upon the sale of the Stock
securing the Note and the proceeds shall be applied to the payment of the unpaid
principal balance and accrued interest of the Note.

 

  (c) Stock Appreciation Rights: These are rights that on exercise entitle the
holder to receive the excess of (i) the Fair Market Value of a Share on the date
of exercise over (ii) the Fair Market Value on the date of award or, if
connected with a previously issued Stock Option, the Fair Market Value at the
time such previously issued Stock Option was granted (the “base value”),
multiplied by (iii) the number of Shares covered by the rights exercised, as
determined by the Committee. A Stock Appreciation Right granted under the Plan
may, but need not be, granted in tandem with a Stock Option under Paragraphs
6(a) or 6(b). The Committee, in the Award Agreement or by other Plan rules, may
impose such restrictions or conditions on the exercise of Stock Appreciation
Rights as it deems appropriate, and may terminate, amend, or suspend such Stock
Appreciation Rights at any

 

6



--------------------------------------------------------------------------------

time. No Stock Appreciation Right granted under the Plan may be exercised more
than 10 years after the date it is granted.

 

  (d) Restricted Stock: Restricted Stock is Stock delivered to a Participant
with or without payment of consideration, subject to such conditions, terms and
restrictions (including performance-based or employment-based vesting,
forfeiture conditions and transfer restrictions) on the Participant’s right to
transfer or sell such Stock. The number of Shares of Restricted Stock and the
restrictions or conditions on such Shares shall be determined by the Committee,
in the Award Agreement or by other Plan rules, and the certificate for the
Restricted Stock shall bear evidence of the restrictions or conditions.

 

  (e) Performance Shares and Performance Units: An Award of Performance Shares
or Performance Units shall entitle a Participant to receive Stock or a cash
payment specified by the Committee, depending upon the attainment of certain
Performance Goals that shall be specified by the Committee, and may relate to
the performance of the Company or the Pollo Tropical Group or a combination
thereof. At the time an Award of such Shares or units is made, the Committee
shall, in the Award Agreement, determine the base value of the Award or specify
a formula for determining such value. Other than an Award intended to qualify
under Section 162(m) of the Internal Revenue Code, the Committee may adjust
previously established Performance Goals and other terms and conditions of an
Award at any time prior to the determination of the payment amount, to reflect
major unforeseen events such as changes in laws, regulations or accounting
policies or procedures, mergers, acquisitions or divestitures or extraordinary,
unusual or non-recurring items or events.

 

Payment pursuant to an Award of Performance Shares or Performance Units shall be
made following the Committee’s determination of the extent to which the
performance criteria were satisfied, and shall be made in the form of stock,
cash or a combination thereof, as the Committee may determine. Payment shall be
made as promptly as practicable following the end of the Performance Period
unless deferred subject to such terms and conditions as may be prescribed by the
Committee.

 

  (f) Other Stock-Based Awards: Other Stock-Based Awards may be granted to such
Employees as the Committee may select, at any time and from time to time as the
Committee shall determine. The Committee shall have complete discretion in
determining the number of Shares subject to such Awards, the consideration for
such Awards and the terms, conditions and limitations pertaining to same
including without limitation, restrictions based upon the achievement of
specified business objectives, tenure, and other measurements of individual or
business performance, and/or restrictions under applicable federal or state
securities laws, and conditions under which same will lapse. Such awards may
include the issuance of Stock in payments of amounts earned under other
incentive compensation plans of the Company. The terms, restrictions and
conditions of the Award need not be the same with respect to each Participant.

 

The Committee may, in its sole discretion, direct the Company to issue Shares
subject to such restrictive legends and/or stop transfer instructions as the
Committee deems appropriate.

 

7



--------------------------------------------------------------------------------

7. Limitations and Conditions

 

  (a) The number of Shares of Pollo Tropical Stock available for Awards under
the Plan shall be 100,000 or, if greater, such number of Shares as approved by
the Committee. The Shares available for Awards under the Plan will be available
for grant at an exercise price per share as determined by the Committee. The
number of Shares subject to Awards under the Plan (including, but not limited
to, Stock Options and Stock Appreciation Rights) to any one Participant shall
not exceed 75,000 Shares. To the extent that any Award is canceled or forfeited,
or terminates, expires, or lapses for any reason, any unissued Shares subject to
such Award shall again be available for grant under the Plan.

 

  (b) No Awards shall be made under the Plan beyond ten years after the
effective date of the Plan, but the terms of Awards made on or before the
expiration thereof may extend beyond such expiration.

 

  (c) Nothing in the Plan shall interfere with or limit in any way the right of
the Company or any Subsidiary to terminate any Participant’s employment at any
time, nor confer upon any Participant any right to continue in the employ of the
Company or any Subsidiary.

 

  (d) Deferral of Award payouts may be provided for, in the sole discretion of
the Committee, subject to such terms and conditions as the Committee may specify
in the Award Agreements.

 

  (e) Participants shall not have any of the rights or privileges of
stockholders of the Company with respect to any Shares purchasable in connection
with any Award, unless and until certificates representing such Shares have been
issued by the Company to such Participants.

 

  (f) Except as otherwise provided in this Paragraph 7, no Award may be sold,
transferred, assigned or otherwise alienated or hypothecated, other than by will
or by the laws of descent and distribution, and shall be exercisable during a
Participant’s lifetime only by the Participant or the Participant’s legal
representative. The Participant may, if permitted by the Committee, transfer the
Award, other than Incentive Stock Options, without payment of consideration, to
a member of Participant’s Immediate Family. Any attempt at assignment, transfer,
pledge or disposition of the Award contrary to the provisions hereof or the levy
of any execution, attachment or similar process upon the Award other than as
expressly permitted in this Paragraph 6 shall be null and void and without
effect.

 

  (g) No holder of Shares shall sell, transfer, assign, pledge or otherwise
dispose of (whether with or without consideration and whether voluntarily or
involuntarily or by operation of law) any interest in the Shares (a “Transfer”),
except pursuant to a Public Sale or an Approved Sale (an “Exempt Transfer”) or
pursuant to this Paragraph 7; provided that in no event shall any Transfer of
Shares pursuant to this Paragraph 7 be made for any consideration other than
cash payable upon consummation of such Transfer or in installments over time.
For purposes hereof, “Public Sale” means any sale of Shares to the public
pursuant to an offering registered under the Securities Act of 1933, as amended.

 

  (h) Prior to making any Transfer other than an Exempt Transfer, any holder of
Shares intending to make such a Transfer (the “Transferring Stockholder”) shall
deliver

 

 

8



--------------------------------------------------------------------------------

written notice (the “Sale Notice”) to the Company. The Sale Notice shall
disclose in reasonable detail the identity of the prospective transferee(s), the
number of shares to be transferred (the “Specified Shares”) and the terms and
conditions of the proposed Transfer. No Transferring Stockholder shall
consummate any such Transfer until 45 days after the Sale Notice has been
delivered to the Company, unless the parties to the Transfer have been finally
determined pursuant to this Paragraph 6 prior to the expiration of such 45-day
period.

 

  (i) The Company may elect to purchase all (but not less than all) of the
Specified Shares upon the same terms and conditions as those set forth in the
Sale Notice by delivering a written notice of such election to the Transferring
Stockholder within 30 days after the Sale Notice has been delivered to the
Company. If the Company has elected to purchase the Specified Shares, the
purchase of such Specified Shares shall be consummated as soon as is practicable
after the delivery of the election notice to the Transferring Stockholder. If
the Company has not elected to purchase all of the Specified Shares, the
Transferring Stockholder may transfer the Specified Shares at a price and on
terms no more favorable to the transferee(s) thereof than those specified in the
Sale Notice. Any Specified Shares not so transferred by the Transferring
Stockholder within 30 days shall be reoffered to the Company pursuant to this
Paragraph 7 prior to any subsequent Transfer.

 

  (j) The restrictions set forth in this Paragraph 7 shall not apply with
respect to any Transfer of Shares by any Person (i) in the case of any
individual, pursuant to applicable laws of descent and distributions or among
such individual’s Immediate Family or (ii) in the case of a Person other than an
individual, among its Affiliates (collectively referred to herein as “Permitted
Transferees”); provided that the restrictions contained in this Paragraph 7
shall continue to be applicable to the Shares after any such Transfer.
Notwithstanding the foregoing, no party hereto shall avoid the provisions of the
Plan by making one or more transfers to one or more Permitted Transferees and
then disposing of all or any portion of such party’s interest in any such
Permitted Transferee.

 

  (k) The restrictions on the Transfer of Shares set forth in this Paragraph 7
shall continue with respect to each Share until the date on which such Share has
been transferred in a Public Sale or an Approved Sale.

 

  (l) No grant or Award related payout under the Plan shall be deemed
compensation for purposes of computing benefits or contributions under any
retirement plan of the Company or any Subsidiary and shall not affect any
benefits under any other benefit plan of any kind or any benefit plan
subsequently instituted under which the availability or amount of benefits is
related to level of compensation.

 

  (m) No benefit or promise under the Plan shall be secured by any specific
assets of the Company or any Subsidiary, nor shall any assets of the Company or
any Subsidiary be designated as attributable or allocated to the satisfaction of
the Company’s obligations under the Plan.

 

  (n) Upon the conversion of Shares in connection with a public offering of the
Company’s securities, other than a Qualified Public Offering, the Participant
must execute, become a party to and agree to be bound by the Company’s
Stockholder’s Agreement dated March 27, 1997 by and among the Company, Madison
Dearborn Capital Partners, L.P., Madison Dearborn Capital Partners II, L.P.,
Atlantic Restaurants, Inc., Alan Vituli and the Management Investors.



 

 

9



--------------------------------------------------------------------------------

8. Option Terms

 

  (a) The exercise period for a Stock Option, including any extension which the
Committee may from time to time decide to grant, shall not exceed ten years from
the date of grant.

 

  (b) Except as otherwise provided by the Committee, a Stock Option shall become
exercisable with respect to 20% of the Shares commencing on the first
anniversary of the date of grant, with an additional 20% becoming exercisable on
each anniversary of the date of grant thereafter; provided, in each case, that
the Participant shall have continuously remained in the active employment of the
Company, or where appropriate, a Subsidiary.

 

  (c) Except as otherwise provided by the Committee, if a Participant’s
employment with the Company, or where appropriate, a Subsidiary terminates, then
the Stock Options held by the Participant shall have the vesting and exercise
terms as determined by the Committee and provided in the applicable
Participant’s Award Agreement.

 

  (d) Except as otherwise provided by the Committee, in the event that a
Participant ceases to be employed by the Company or any of its Subsidiaries as a
result of the Participant’s termination for Cause (the “Termination”), any and
all Shares which the Participant has acquired upon the exercise of the Stock
Options (the “Repurchase Shares”), shall be subject to repurchase (the
“Repurchase Option”) by the Company as follows:

 

(i) The purchase price for each Repurchase Share shall be the lesser of (1) the
exercise price paid for such Repurchase Share (as proportionately adjusted for
all subsequent stock splits, stock dividends and other recapitalizations) and
(2) the Fair Market Value for such Repurchase Share.

 

(ii) The Board may elect to purchase all or any portion of the Repurchase Shares
by delivering written notice (the “Repurchase Notice”) to the holder or holders
of the Repurchase Shares within 90 days after the Termination. The Repurchase
Notice shall set forth the number of Repurchase Shares to be acquired from such
holder of Repurchase Shares, the aggregate consideration to be paid therefor and
the time and place for the closing of the transaction.

 

(iii) The closing of the purchase of the Repurchase Shares shall take place on
the date designated by the Company in the Repurchase Notice, which date shall
not be more than 90 days nor less than 5 days after the delivery of such notice;
provided, however, that in no event will such date be less than six months from
the date of exercise of the Stock Option with respect to the Repurchase Shares.
The Company shall pay for the Repurchase Shares by delivery of a check or wire
transfer of funds. The Company shall be entitled to receive from the Participant
customary representations and warranties regarding the sale of the Repurchase
Shares (including representations and warranties regarding good title to such
shares, free and clear of any liens or encumbrances).

 

(iv) Notwithstanding anything to the contrary contained in the Plan, all
repurchases of Repurchase Shares by the Company shall be subject to

 

10



--------------------------------------------------------------------------------

applicable restrictions contained in the Delaware General Corporation Law and in
the Company’s and its Subsidiaries’ debt and equity financing agreements. If any
such restrictions prohibit the repurchase of Repurchase Shares hereunder which
the Company is otherwise entitled or required to make, the time periods provided
herein shall be suspended, and the Company may make such repurchases as soon as
it is permitted to do so under such restrictions.

 

  (a) The Committee may provide that Awards earn dividends or dividend
equivalents. Such dividends or dividend equivalents may be paid currently or may
be credited to an account established by the Committee under the Plan in the
name of the Participant. Any crediting of dividends or dividend equivalents may
be subject to such restrictions and conditions as the Committee may establish,
including reinvestment in additional Shares or Share equivalents.

 

  (b) In the event that any properties or assets attributed to the Pollo
Tropical Group (the “Pollo Transferred Property”) are transferred (the “Pollo
Property Transfer”) to the Carrols Group from the Pollo Tropical Group (other
than in connection with (i) a decrease in the Number of Shares Issuable with
Respect to the Inter-Group Interest (as defined in the Certificate of
Amendment), (ii) a dividend or distribution on shares of Pollo Tropical Stock or
(iii) all sale-leaseback transactions with respect to real property of the Pollo
Tropical Group consummated prior to December 31, 1998), an amount shall be
credited to an account established by the Committee under the Plan in the name
of the Participant if the Participant is holding unexercised Stock Options (the
“Individual Account”) at the time of such Pollo Property Transfer equal to the
product of (x) the Fair Value (as defined in the Certificate of Amendment) of
the Pollo Transferred Property on the date of such Pollo Property Transfer and
(y) a fraction, the numerator of which is equal to the number of Shares issuable
upon exercise of the Participant’s unexercised Stock Options, and the
denominator of which is equal to (1) the Number of Shares Issuable with Respect
to the Inter-Group Interest plus (2) the number of Shares currently outstanding.

 

  (c) In the event that any properties or assets attributed to the Carrols Group
(the “Carrols Transferred Property”) are transferred (the “Carrols Property
Transfer”) to the Pollo Tropical Group from the Carrols Group (other than in
connection with an increase in the Number of Shares Issuable with Respect to the
Inter-Group Interest), an amount shall be deducted from, or debited to, the
Individual Account at the time of such Carrols Property Transfer equal to the
product of (i) the Fair Value (as defined in the Certificate of Amendment) of
the Carrols Transferred Property on the date of such Carrols Property Transfer
and (ii) a fraction, the numerator of which is equal to the number of Shares
issuable upon exercise of a Participant’s unexercised Stock Options, and the
denominator of which is equal to (x) the Number of Shares Issuable with Respect
to the Inter-Group Interest plus (y) the number of Shares currently outstanding.

 

  (d) The amount (as such amount may be adjusted from time to time pursuant to
Paragraphs 9(b) and 9(c), the “Participant Amount”) maintained in a
Participant’s Individual Account (whether such amount is a positive or negative
balance) will be applied (as provided in Paragraph 9(e)) only upon the (i)
exchange of a Participant’s Stock Options or (ii) exercise by a Participant of
any of his or her Stock Options in the event (x) of a Change of Control, (y)
that all of the properties and assets attributed to the Pollo Tropical Group are
transferred to a wholly

 

11



--------------------------------------------------------------------------------

owned subsidiary of the Company and the Shares and/or Stock Options are
exchanged for shares of the capital stock of such subsidiary and/or options to
purchase shares of the capital stock of such subsidiary or (z) of a firm
commitment initial public offering relating to the Carrols Stock and the Shares
are exchanged for shares of Carrols Stock (each, a “Triggering Event”).

 

  (e) In the event (i) a Participant is entitled to receive consideration
(whether in the form of cash, property or other securities) upon the
consummation of a Triggering Event (as a result of the exercise of a
Participant’s Stock Options) or (ii) a Participant’s Stock Options to purchase
Shares are exchanged for options to purchase another security upon the
consummation of a Triggering Event, the aggregate value of either the
consideration per share to be received by a Participant as a result of such
Triggering Event (whether such consideration is payable in cash, property or
securities) or the securities underlying the options which are issued or
exchanged for a Participant’s Stock Options as a result of such Triggering
Event, as the case may be, shall be increased (where the Participant Amount is a
positive number) or decreased (where the Participant Amount is a negative
number) by an amount equal to the quotient of (x) the Participant Amount and (y)
the number of shares issuable upon the exercise of the outstanding Stock
Options, less (in the event the Exercise Price is not paid by the Participant)
the Exercise Price per share payable upon exercise of such Stock Options.

 

  (f) In the event a Participant’s Stock Options expire or terminate, the
Participant Amount shall be either reduced (where the Participant Amount is a
positive number) or increased (where the Participant Amount is a negative
number), as the case may be, by an amount equal to the product of (1) the
Participant Amount and (2) a fraction, the numerator of which is equal to the
number of Shares which would have been issuable upon the exercise of such
expired or terminated Stock Options, and the denominator of which is equal to
the number of Shares issuable upon exercise of all of the Participant’s Stock
Options (including for such calculation the Shares which would have been
issuable upon the exercise of the expired or terminated Stock Options). Other
than as provided in this Paragraph 9, the Participant shall have no rights
whatsoever to receive the Participant Amount.

 

10. Transfers and Leaves of Absence

 

For purposes of the Plan, (a) the transfer of a Participant’s employment between
the Company and any Subsidiary without an intervening period of separation shall
not be deemed a termination of employment, and (b) a Participant who is granted
in writing a leave of absence shall be deemed to have remained in the employ of
the Company or Subsidiary during such leave of absence; provided, however, that
no Awards may be granted to an Employee while absent on such leave.

 

11. Adjustments

 

  (a) In the event that a dividend shall be declared upon shares of Stock that
is payable in shares of Stock, the number of shares of Stock then subject to any
Award, the number of shares of Stock reserved for issuance in accordance with
the provisions of the Plan but not yet covered by an Award and the number of
shares set forth in Paragraph 7(a) shall be adjusted by adding to each share the
number of shares which would be distributable thereon if such shares had been
outstanding on the date fixed for determining the stockholders entitled to
receive such dividend.

 

 

12



--------------------------------------------------------------------------------

  (b) In the event that the outstanding shares of Stock shall be changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, whether through reorganization,
recapitalization, stock split-up, combination of shares, sale of assets, merger
or consolidation, then, there shall be substituted for each share of Stock then
subject to any Award, for each share of Stock reserved for issuance in
accordance with the provisions of the Plan but not yet covered by an Award and
for each share of Stock referred to in Paragraph 7(a), the number and kind of
shares of stock or other securities into which each outstanding share of Stock
shall be so changed or for which each such share shall be exchanged.

 

  (c) In the event that there shall be any change, other than as specified in
this Paragraph 11, in the number or kind of outstanding shares of Stock, or of
any stock or other securities into which Stock shall have been changed into, or
for which it shall have been exchanged, then, if the Committee shall, in its
sole discretion, determine that such change equitably requires an adjustment in
the number or kind of shares then subject to any Award, the number or kind of
shares reserved for issuance in accordance with the provisions of the Plan but
not yet covered by an Award and the number or kind of shares referred to in
Paragraph 7(a), such adjustment shall be made by the Committee and shall be
effective and binding for all purposes of the Plan and of Awards granted in
accordance with the provisions of the Plan.

 

  (d) In the case of any substitution or adjustment in accordance with the
provisions of this Paragraph 11, the exercise price payable for each share of
Stock issuable under the Stock Option prior to such substitution or adjustment
shall be the exercise price for all shares of stock or other securities which
shall have been substituted for such share or to which such share shall have
been adjusted in accordance with the provisions of this Paragraph 11.

 

  (e) No adjustment or substitution provided for in this Paragraph 11 shall
require the Company to sell a fractional share under any Award. Any fractional
share resulting from an adjustment or substitution provided for in this
Paragraph 11 shall be rounded up to the nearest whole share.

 

12. Change of Control

 

In the event of a Change of Control, any or all Stock Options and Stock
Appreciation Rights still outstanding shall, notwithstanding any contrary terms
of the Award Agreement, vest and become exercisable in full on the date of such
Change of Control. As soon as practicable but in no event later than thirty (30)
days prior to the occurrence of a Change of Control, the Committee shall notify
the Participant of such Change of Control. Upon a Change of Control that
qualifies as an Approved Sale (as defined in Paragraph 13) in which the
outstanding common stock of the Company is converted or exchanged for or becomes
a right to receive any cash, property or securities other than Illiquid
Consideration (as defined in Paragraph 13), (i) the Stock Options and Stock
Appreciation Rights shall become exercisable solely for the amount of such cash,
property or securities that the Participant would have been entitled to had the
Stock Options and Stock Appreciation Rights been exercised immediately prior to
such event; and (ii) the Participant shall be given an opportunity to either (A)
exercise any Stock Options and Stock Appreciation Rights prior to the
consummation of the Approved Sale and participate in such sale as a holder of
Stock or (B) upon consummation of the Approved Sale, receive in exchange for
such Stock Options and Stock Appreciation Rights consideration equal to the
amount determined by multiplying (1) the same amount

 

13



--------------------------------------------------------------------------------

of consideration per share of Stock received by the holders of Stock in
connection with the Approved Sale less the exercise price per share of Stock of
such Stock Options and Stock Appreciation Rights to acquire Stock by (2) the
number of shares of Stock represented by such Stock Options and Stock
Appreciation Rights. Notwithstanding the foregoing, to the extent the Stock
Options and Stock Appreciation Rights are not exercised prior to or exchanged
simultaneously with the consummation of such Approved Sale in accordance with
provisions (i) or (ii) herein, the Stock Options and Stock Appreciation Rights
shall be canceled.

 

13. Sale of the Company or Sale of the Pollo Tropical Group

 

  (a) If (i) the Board and the holders of a majority of the Carrols Stock
approve a Sale of the Company or (ii) the Board and, if required by applicable
law, the holders of a majority of the Carrols Stock approve a Sale of the Pollo
Tropical Group (each an “Approved Sale”), the holders of Stock shall, if
required by applicable law, consent to and raise no objections against such
Approved Sale and if such Approved Sale is structured as a sale of capital
stock, the holders of Stock shall agree to sell their Stock on the terms and
conditions approved by the Board and, if required, the holders of a majority of
the Carrols Stock. The holders of Stock shall take all necessary and desirable
actions in connection with the consummation of an Approved Sale of the Company
or an Approved Sale of the Pollo Tropical Group. Notwithstanding the foregoing,
in the event that the consideration to be received by the holders of Stock in
connection with an Approved Sale shall include either (x) shares of common stock
of a class which is not listed on a national securities exchange or in the
NASDAQ system and which is not entitled to registration rights for sale in a
registered public offering under the Securities Act of 1933 or (y) shares of
senior equity securities which do not provide for a scheduled redemption or a
redemption at the option of the holders thereof, such holders shall not be
required to sell their shares of Stock pursuant to this Paragraph 13(a)
(collectively, the “Illiquid Consideration”).

 

  (b) The obligations of the holders of Stock with respect to the Approved Sale
of the Company or an Approved Sale of the Pollo Tropical Group is subject to the
satisfaction of the condition that, upon the consummation of such Approved Sale,
all of the holders of Stock receive the same form and amount of consideration
per share of Stock, or if any holders of Stock are given an option as to the
form and amount of consideration to be received, all holders be given the same
option.

 

  (c) If the Company enters into any negotiation or transaction involving the
issuance of securities of another party to the holders of the Company’s
securities for which Rule 506 (or any similar rule then in effect), promulgated
by the Securities Exchange Commission, may be available with respect to such
negotiation or transaction (including a merger, consolidation or other
reorganization), the holders of Stock shall at the request of the Company,
appoint a “purchaser representative” (as such term is defined in Rule 501)
reasonably acceptable to the Company. If any holder of Stock appoints a
purchaser representative designated by the Company, the Company shall pay the
fees of such purchaser representative. However, if any holder of Stock declines
to appoint the purchaser representative designated by the Company, such holder
shall appoint another purchaser representative (reasonably acceptable to the
Company), and such holder shall be responsible for the fees of the purchaser
representative so appointed.

 

 

14



--------------------------------------------------------------------------------

  (d) Participants and the other holders of Stock (if any) shall bear their
pro-rata share (based upon the number of shares sold) of the costs of any sale
of Stock pursuant to an Approved Sale to the extent such costs are incurred for
the benefit of all holders of Stock and are not otherwise paid by the Company or
the acquiring party. Costs incurred by Participants and the other holders of
Stock on their own behalf shall not be considered costs of the transaction
hereunder.

 

  (e) The provisions of this Paragraph 13 shall terminate upon the closing of a
Qualified Public Offering.

 

14. Amendment and Termination

 

  (a) The Committee shall have the authority to make such amendments to any
terms and conditions applicable to outstanding Awards as are consistent with the
Plan provided that, no such action shall modify such Award in a manner adverse
to the Participant without the Participant’s consent, except as such
modification is provided for or contemplated under the terms of the Award.

 

  (b) The Committee may terminate, amend or modify the provisions of the Plan
(including any performance criteria or conditions which must be achieved in
order for an Employee to receive an Award or Awards, subject to Paragraph 6(e))
at any time and from time to time; provided, however, that an amendment which
requires stockholder approval in order for the Plan to continue to comply with
Rule 16b-3, Section 162(m) of the Code or any other law, regulation or stock
exchange requirement shall not be effective unless approved by the requisite
vote of stockholders. The termination, amendment or modification of the Plan may
be in response to changes in the Code, the Exchange Act, national securities
exchange regulations or for other reasons deemed appropriate by the Committee.

 

  (c) Notwithstanding anything herein to the contrary, in the event that the
Committee, in its sole discretion, determines that either (i) the grant of an
Award or (ii) the issuance of Stock in connection with an Award hereunder, would
result in the Company or any of its Subsidiaries recognizing gain for federal or
state income tax purposes, the Committee shall have the right, in its sole
discretion, to amend, terminate, suspend or otherwise modify the Plan or any
Award hereunder in whole or in part in order to limit or eliminate such adverse
tax effect on the Company or any of its Subsidiaries; provided, however, that
the Committee shall in good faith use its best efforts to put Participants in
substantially the same economic position as they would have been in had the
provisions of this subsection not been applicable.

 

15. Foreign Options and Rights

 

The Committee may make Awards to Employees who are subject to the laws of
nations other than the United States, which Awards may have terms and conditions
that differ from the terms thereof as provided elsewhere in the Plan for the
purpose of complying with foreign laws.

 

15



--------------------------------------------------------------------------------

16. Withholding Taxes

 

The Company shall have the right to deduct from any cash payment made under the
Plan any federal, state or local income or other taxes required by law to be
withheld with respect to such payment. It shall be a condition to the obligation
of the Company to deliver Shares upon the exercise of a Stock Option or Stock
Appreciation Right, upon payment of Performance Units or Performance Shares,
upon delivery of Restricted Stock or upon exercise, settlement or payment of any
Other Stock-Based Award, that the Participant pay to the Company such amount as
may be requested by the Company for the purpose of satisfying any liability for
such withholding taxes.

 

17. Indemnification

 

Each current or former member of the Committee, and of the Board, shall be
indemnified and held harmless by the Company against any loss, cost, liability
or expense that may be imposed upon, or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit or proceeding to which
the member may be a party or in which the member may be involved by reason of
any action taken or failure to act under the Plan and against and from any and
all amounts paid by the member in settlement thereof, with the Company’s
approval, or paid by the member in satisfaction of any judgment in any such
action, suit or proceeding against the member, provided such member shall give
the Company an opportunity, at its own expense, to handle and defend the same
before the member undertakes to handle and defend it on his or her own behalf.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which the member may be entitled under the
Company’s Certificate of Incorporation, as amended or By-laws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

 

18. Successors

 

The terms of the Plan shall be binding upon the Company, its successors and
assigns and all transferees of Awards and/or Shares hereunder.

 

19. Requirement of Law

 

  (a) The granting of Awards and the issuance of Shares under the Plan shall be
subject to all applicable laws, rules and regulations, and to such approval by
any governmental agencies or national securities exchanges as may be required.

 

  (b) In the event any provision of the Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.

 

  (c) To the extent that federal laws do not otherwise control, the Plan and all
Award Agreements, shall be construed in accordance with and governed by the laws
of the State of New York.

 

16



--------------------------------------------------------------------------------

20. Effective Date and Termination Dates

 

The Plan, as amended and restated, shall be effective as of July 20, 1998 and
shall terminate ten years later, subject to such earlier termination by the
Committee pursuant to Paragraph 14.

 

17